 

Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of March 13, 2013 (this
“Agreement”), to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012 (the
“Existing Credit Agreement”), among ASCENA RETAIL GROUP, INC., a Delaware
corporation (the “Company”), the other LOAN PARTIES party hereto, the LENDERS
party hereto, the ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Swingline Lender.

 

The Company has requested certain amendments to and other transactions under the
Existing Credit Agreement, and the Lenders party hereto, the Issuing Banks party
hereto, the Swingline Lender and the Administrative Agent are willing to agree
to such amendments and transactions on the terms and subject to the conditions
set forth herein.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:

 

SECTION 1.01.         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Commitment Letter” means the Commitment Letter dated February 15, 2013, among
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and the Company.

 

“Departing Lender” means a Lender under the Existing Credit Agreement as in
effect on the date hereof that will not continue as a Lender under the Restated
Credit Agreement (as defined below).

 

“Increasing Lender” means a Lender whose Applicable Percentage under and as
defined in the Restated Credit Agreement will exceed its Applicable Percentage
under and as defined in the Existing Credit Agreement as in effect on the Third
Restatement Effective Date (as defined below).

 

“Reducing Lender” means a Lender whose Applicable Percentage under and as
defined in the Restated Credit Agreement will be less than its Applicable
Percentage under and as defined in the Existing Credit Agreement as in effect on
the Third Restatement Effective Date.

 

Except as expressly specified otherwise, terms defined in the Restated Credit
Agreement used but not otherwise defined herein have the meanings assigned to
them in the Restated Credit Agreement.

 

 

 

 

SECTION 1.02.         Increase in Commitments under Existing Credit Agreement;
Borrowing and Repayment of Loans under Term Credit Facility. Subject to the
satisfaction of the conditions set forth in Section 1.06 below, on the Third
Restatement Effective Date, but prior to the amendment and restatement of the
Existing Credit Agreement pursuant to Section 1.03, the following transactions
shall be carried out in the order set forth below:

 

(i)          each financial institution that will be a Lender under the Restated
Credit Agreement shall transfer to the Administrative Agent in same day funds an
amount equal to its Applicable Percentage (based on its Revolving Commitment
under the Restated Credit Agreement) of the Loans to be outstanding under the
Restated Credit Agreement after giving effect to the transactions provided for
in this Section and Section 1.03.

 

(ii)         the Revolving Commitment of JPMCB under the Existing Credit
Agreement will be increased as provided in Section 2.09(e) of such Agreement by
$50,000,000, such that the Revolving Commitments under the Existing Credit
Agreement will equal $300,000,000 in the aggregate;

 

(iii)         JPMCB will assume the Revolving Commitment of each Departing
Lender under the Existing Credit Agreement, and each Departing Lender will be
relieved of its obligations as, and will cease to be, a Lender under the
Existing Credit Agreement (but the provisions of Sections 2.15, 2.16, 2.17 and
9.03 of the Existing Credit Agreement shall survive and remain in full force
pursuant to Section 9.05 of such agreement);

 

(iv)        the Company will borrow Revolving Loans under the Existing Credit
Agreement in an aggregate principal amount equal to $263,250,000.00 (and JPMCB
will advance funds on behalf of each Lender if and in the amount by which such
Lender’s Applicable Percentage of such borrowing exceeds the amount advanced by
it pursuant to the preceding clause (i)); and

 

(v)         the proceeds of the Revolving Loans referred to in the preceding
clause (iv) will be applied by the Administrative Agent to prepay the Loans and
related amounts outstanding on or accrued to the Third Restatement Effective
Date under the Term Credit Agreement pursuant to Section 2.09(a) of such
Agreement.

 

SECTION 1.03.         Amendment and Restatement of the Existing Credit
Agreement; Assignments and Purchases of Loans. (a)Subject to the satisfaction of
the conditions set forth in Section 1.06 below, on the Third Restatement
Effective Date, immediately following the completion of the transactions
provided for in Section 1.02, the Existing Credit Agreement (including the
Schedules and Exhibits thereto) shall without further action be amended and
restated (the “Restatement”) in the form attached as Exhibit A hereto (the
Existing Credit Agreement, as so amended and restated, being called the
“Restated Credit Agreement”).

 

2

 

 

(b)          Immediately upon the effectiveness of the Restated Credit Agreement
as provided in the preceding paragraph (a), (i) the aggregate principal amount
of the Revolving Loans outstanding thereunder as a result of the borrowing
provided for in clause (iv) of Section 1.02 (the “Initial Loans”) will be deemed
for purposes of the adjustments provided for in this paragraph to be repaid
(though such Revolving Loans will not in fact be repaid), (ii) each Increasing
Lender that shall have been a Lender prior to the Restatement will pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the Restatement), multiplied by (2) the amount of the
Subsequent Borrowings (as hereinafter defined) and (B) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
Restatement), multiplied by (2) the amount of the Initial Loans, (iii) each
Increasing Lender that shall not have been a Lender prior to the Restatement
will pay to the Administrative Agent in same day funds an amount equal to the
product of (1) such Increasing Lender’s Applicable Percentage (calculated after
giving effect to the Restatement) multiplied by (2) the amount of the Subsequent
Borrowings, and (iv) after the Administrative Agent receives the funds specified
in clauses (ii) and (iii) above, the Administrative Agent will pay to each
Reducing Lender a portion of such funds that is equal to the excess of (A) the
product of (1) such Reducing Lender’s Applicable Percentage (calculated without
giving effect to the Restatement) multiplied by (2) the amount of the Initial
Loans, over (B) the product of (1) such Reducing Lender’s Applicable Percentage
(calculated after giving effect to the Restatement) multiplied by (2) the amount
of the Subsequent Borrowings, net of any amount that shall have been funded by
JPMCB on behalf of such Lender pursuant to clause (iv) of Section 1.02 (it being
agreed that any such amount will be retained by JPMCB for its own account),
(v) after the effectiveness of the Restatement, the Company shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in an aggregate principal
amount equal to the aggregate principal amount of the Initial Loans and of the
same types and with the same Interest Periods as the Initial Loans, and
(vi) each Lender under the Restated Credit Agreement shall be deemed to hold its
Applicable Percentage (calculated after giving effect to the Restatement) of
each Subsequent Borrowing. Each Increasing Lender hereby authorizes and
instructs the Administrative Agent to effect the payment to be made by such
Lender under clause (ii) or (iii) of the preceding sentence by applying the
appropriate amount transferred by such Increasing Lender to the Administrative
Agent pursuant to clause (i) of Section 1.02. The deemed payments made pursuant
to clause (i) above in respect of each Eurocurrency Loan shall not be subject to
any “breakage” indemnification, and all interest accruing on the Revolving Loans
on the Third Restatement Effective Date shall be for the accounts of the Lenders
holding such Loans after giving effect to the transactions provided for in this
Section 1.03.

 

SECTION 1.04.         Amendment of Restated Security Agreement. At the time the
amendment and restatement of the Existing Credit Agreement becomes effective as
provided in Section 1.03(a), the Restated Security Agreement, as defined in the
Existing Credit Agreement, shall without further action be amended as provided
below:

 

(i)          The definitions of “ Discharge of Term Obligations”, “Intercreditor
Agreement”, “Term Agent” and “Term Collateral Documents” shall be deleted.

 

3

 

 

(ii)         The definition of “Perfection Certificate” shall be amended by
inserting at the end thereof the phrase “, as supplemented by the Supplemental
Perfection Certificate dated October 26, 2012, delivered to the Administrative
Agent and by the certificate delivered pursuant to paragraph (xi) of Section
1.06 of the Third Restatement Agreement”.

 

(iii)        The words “and the Intercreditor Agreement” in Section 4.10(a)
shall be deleted.

 

(iv)        The first parenthetical in Section 5.1(e) shall be deleted.

 

(v)         The proviso after the second parenthetical in Section 7.2 shall be
deleted.

 

(vi)        Article XI shall be deleted.

 

SECTION 1.05.         Representations and Warranties. The Loan Parties represent
and warrant to each other party hereto that:

 

(i)          this Agreement has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;

 

(ii)         the representations and warranties of each Loan Party set forth in
the Existing Credit Agreement, the Restated Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the Third
Restatement Effective Date, except for any representation or warranty that, by
its terms, speaks as of a prior date, which representation or warranty shall be
true and correct as of such prior date; and

 

(iii)        as of the Third Restatement Effective Date, no Default or Event of
Default has occurred and is continuing under the Existing Credit Agreement or
the Restated Credit Agreement.

 

SECTION 1.06.         Effectiveness. The transactions provided for in Sections
1.02 and 1.03 shall be carried out and become effective, in the order set forth
in such Sections, on March 13, 2013 (the “Third Restatement Effective Date”),
subject to the satisfaction on such date of the following conditions:

 

(i)          The Administrative Agent shall have executed a counterpart of this
Agreement and shall have received from the Company, each Loan Party under the
Existing Credit Agreement, each other Designated Subsidiary, each Lender
(including Lenders constituting the Required Lenders under and as defined in the
Existing Credit Agreement), each Issuing Bank and the Swingline Lender either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
evidence satisfactory to the Administrative Agent (which may include a facsimile
or other electronic transmission) that such party has signed a counterpart of
this Agreement.

 

4

 

 

(ii)         On the Third Restatement Effective Date, immediately prior to the
transactions provided for in Sections 1.02 and 1.03, no borrowings shall be
outstanding under the Existing Credit Agreement (for the avoidance of doubt,
Letters of Credit issued under the Existing Credit Agreement will remain
outstanding under the Restated Credit Agreement), and all fees, expenses and
other amounts accrued through the day immediately preceding the Third
Restatement Effective Date for the accounts of or otherwise owing to the
Lenders, the Administrative Agent, the Issuing Banks and the Swingline Lender
under the Existing Credit Agreement, whether or not at the time due and payable
under the terms of such Agreement, shall have been paid.

 

(iii)        The Administrative Agent and the Arrangers shall have received all
fees and other amounts due and payable to such parties on or prior to the Third
Restatement Effective Date in connection with the transactions provided for in
this Agreement, including, to the extent invoiced, reimbursement of all
reasonable out-of-pocket expenses (including the reasonable fees, charges and
disbursements of counsel) required to be reimbursed by the Company under the
Commitment Letter, the Existing Credit Agreement, the Restated Credit Agreement
or any other Loan Document.

 

(iv)        The Company shall have delivered to JPMCB, as Administrative Agent
under the Term Credit Agreement, not later than 11:00 a.m., New York City time,
three Business Days before the Third Restatement Effective Date, a notice of the
prepayment in full of the loans outstanding under the Term Credit Agreement
meeting the requirements of Section 2.09(e) of such Agreement. Arrangements
reasonably satisfactory to the Administrative Agent shall have been made for the
payment, as contemplated by clause (iv) of Section 1.02, of all principal,
interest, fees and other amounts outstanding, accrued for the accounts of or
otherwise owing to the Lenders and the Administrative Agent under and as defined
in the Term Credit Agreement and for the release and discharge of all Guarantees
and Liens supporting or securing the obligations under the Term Credit
Agreement.

 

(v)         The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks and dated the Third Restatement Effective Date) of each of (i) Proskauer
Rose LLP, New York counsel for the Loan Parties, (ii) Drinker Biddle & Reath
LLP, California and Pennsylvania counsel for certain of the Loan Parties, (iii)
Day Pitney LLP, Connecticut counsel for certain of the Loan Parties, (iv) Baker
Donelson, Bearman, Caldwell & Berkowitz, PC, Tennessee counsel for certain of
the Loan Parties, (v) Harrison & Moberly, LLP, Indiana counsel for certain of
the Loan Parties, (vi) Willcox & Savage PC, Virginia counsel for certain of the
Loan Parties, (vii) Thompson Hine LLP, Ohio counsel for certain of the Loan
Parties and (viii) Greenberg Traurig LLP, Nevada counsel for certain of the Loan
Parties, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

 

5

 

 

(vi)        The Administrative Agent shall have received such documents and
certificates as it shall reasonably have requested relating to the organization,
existence and good standing of each Loan Party (including good standing
certificates for each entity listed on Schedule 1 hereto), the authorization of
the Transactions and any other legal matters relating to the Loan Parties, the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

(vii)       The Administrative Agent shall have received a certificate, dated
the Third Restatement Effective Date and signed by the chief financial officer
of the Company, certifying satisfaction of the conditions set forth in paragraph
(x) of this Section.

 

(viii)      The Administrative Agent shall have received a certificate, dated
the Third Restatement Effective Date and signed by the chief financial officer
of the Company, as to the solvency of the Loan Parties on a consolidated basis
after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(ix)         The Administrative Agent shall have received a completed Borrowing
Base Certificate, which shall be dated the Third Restatement Effective Date and
signed by a Financial Officer of the Company and shall set forth information
required therein as of February 23, 2013, together with supporting information
and any additional reports with respect to the Borrowing Base that the
Administrative Agent shall reasonably have requested.

 

(x)          The representations and warranties set forth in Section 1.05 shall
be true and correct in all material respects as of the Third Restatement
Effective Date.

 

(xi)         The Collateral and Guarantee Requirement shall have been satisfied
(subject to the final paragraph of this Section). The Administrative Agent shall
have received a completed certificate as to changes in the information set forth
in the Perfection Certificate delivered pursuant to the Second Restatement
Agreement (other than any such changes that shall have been set forth in the
Supplemental Perfection Certificate most recently delivered under the Existing
Credit Agreement), in form reasonably satisfactory to the Administrative Agent,
dated the Third Restatement Effective Date and signed by an executive officer or
a Financial Officer of the Company, together with all attachments contemplated
thereby, which attachments shall include the results of a tax lien search with
respect to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate (as supplemented by the Supplemental Perfection Certificate most
recently delivered under the Existing Credit Agreement and the certificate
delivered pursuant to this paragraph) and evidence reasonably satisfactory to
the Administrative Agent that any Liens revealed by such search are permitted
under Section 6.02 of the Restated Credit Agreement or have been, or
substantially contemporaneously with the occurrence of the Third Restatement
Effective Date will be, released.

 

6

 

 

(xii)        The Administrative Agent shall have received evidence that the
insurance required by Section 5.08 of the Restated Credit Agreement is in
effect, together with endorsements naming the Administrative Agent, for the
benefit of the Lender Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.08 of the Restated Credit Agreement and
Section 4.10 of the Restated Security Agreement.

 

(xiii)       The Administrative Agent shall have received and approved, with
respect to all Mortgaged Properties, flood hazard certificates and flood
insurance policies meeting the requirements of the Restated Credit Agreement.

 

(xiv)      Each Lender shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested by such Lender at least five Business Days prior to
the Third Restatement Effective Date.

 

The Administrative Agent shall notify the Company and the Lenders of the Third
Restatement Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing conditions, solely with respect to the matters
expressly identified in the Post-Closing Letter Agreement, the satisfaction of
the foregoing conditions shall not be required on the Third Restatement
Effective Date and shall not be a condition to the effectiveness of the
transactions contemplated herein, but shall be required to be accomplished in
accordance with the Post-Closing Letter Agreement.

 

SECTION 1.07.         Reaffirmation. Each of the Loan Parties hereby
acknowledges that it expects to receive substantial direct and indirect benefits
as a result of this Agreement and the transactions contemplated hereby. Each
Loan Party hereby consents to this Agreement and the transactions contemplated
hereby, and hereby (a) reaffirms and confirms its guarantees, pledges, grants of
security interests and other obligations, as applicable, under the Loan
Guarantee and each Collateral Document to which it is party, (b) affirms and
confirms its obligations to indemnify and other commitments and obligations
under the Loan Documents to which it is a party, and (c) agrees that,
notwithstanding the effectiveness of this Agreement and the transactions
contemplated hereby, (i) the Loan Guarantee and each Collateral Document to
which it is a party shall continue to be in full force and effect and (ii) all
guarantees, pledges, grants and other obligations thereunder shall continue to
be in full force and effect and shall accrue to the benefit of the Lender
Parties. Each Loan Party hereby confirms and agrees that obligations under the
Restated Credit Agreement and the Restated Security Agreement constitute
“Obligations” and “Secured Obligations” (or words of similar import) under and
as used in the Loan Guarantee and each Collateral Document to which it is a
party.

 

7

 

 

SECTION 1.08.         Effect of Amendment and Restatement; No Novation.
(a)Except as expressly set forth herein, this Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lender Parties under the Existing Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document, all of which shall
continue in full force and effect in accordance with the provisions thereof (it
being understood and agreed that all interest and fees accruing under the
Existing Credit Agreement in respect of periods prior to the Third Restatement
Effective Date will accrue at the rates specified in the Existing Credit
Agreement prior to its restatement in the form of the Restated Credit
Agreement). Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement, the Restated Credit Agreement or any other Loan
Document in similar or different circumstances.

 

(b)          On and after the Third Restatement Effective Date, each reference
in the Restated Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, as used in the Restated Credit Agreement,
shall refer to the Existing Credit Agreement as amended and restated in the form
of the Restated Credit Agreement, and the term “Credit Agreement”, as used in
any Loan Document, shall mean the Restated Credit Agreement. On and after the
Third Restatement Effective Date, each reference in the Restated Security
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, as used in the Restated Security Agreement, shall refer to the Restated
Security Agreement (as defined in the Existing Credit Agreement) as amended and
restated in the form of the Restated Security Agreement, and the term “Restated
Security Agreement”, as used in any Loan Document, shall mean the Restated
Security Agreement.

 

(c)          This Agreement shall constitute a “Loan Document” for all purposes
of the Restated Credit Agreement and the other Loan Documents.

 

(d)          Neither this Agreement nor the effectiveness of the Restated Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Existing Credit Agreement or discharge or release any Guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Existing Credit Agreement or
the Collateral Documents, which shall remain in full force and effect, except as
modified hereby. Nothing expressed or implied in this Agreement, the Restated
Credit Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of any Loan Party under any Loan
Document (as defined in the Existing Credit Agreement) from any of its
obligations and liabilities thereunder.

 

8

 

 

SECTION 1.09.         Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 1.10.         Counterparts. This Agreement may be executed in any number
of counterparts (and by different parties hereto on different counterparts),
each of which when so executed and delivered shall be deemed an original, but
all of which taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging (such as a ‘pdf’) shall be as effective
as delivery of a manually executed counterpart hereof.

 

SECTION 1.11.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 1.12.         Headings. Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

[Signature pages follow.]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth above.

 

 

 

 

  ASCENA RETAIL GROUP, INC.,           by /s/ Gene Wexler     Name:   Gene
Wexler     Title:  Senior Vice President           THE DRESS BARN, INC.,        
  by /s/ Gene Wexler     Name: Gene Wexler     Title: Senior Vice President    
      TWEEN BRANDS, INC.,           by /s/ Gene Wexler     Name:   Gene Wexler  
  Title: Secretary           MAURICES INCORPORATED,           by /s/ Gene Wexler
    Name:   Gene Wexler     Title: Senior Vice President           DBX, INC.,  
        by /s/ Gene Wexler     Name:   Gene Wexler     Title: Senior Vice
President

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

  DRESS BARN CREDIT MANAGEMENT,
LLC,           by /s/ Gene Wexler     Name:   Gene Wexler     Title: Secretary  
        MAURICES CREDIT MANAGEMENT, INC.,           by /s/ Gene Wexler    
Name:   Gene Wexler     Title: Secretary           TWEEN BRANDS AGENCY, INC.,  
        by /s/ Gene Wexler     Name:   Gene Wexler     Title: Secretary        
  TWEEN BRANDS PURCHASING, INC.,           by /s/ Gene Wexler     Name:   Gene
Wexler     Title: Secretary           TWEEN BRANDS SERVICE CO.,           by /s/
Gene Wexler     Name:   Gene Wexler     Title: Secretary           TWEEN BRANDS
INVESTMENT, LLC,           by /s/ Gene Wexler     Name:   Gene Wexler     Title:
President           TOO GC, LLC,           by /s/ Gene Wexler     Name:   Gene
Wexler     Title: Secretary

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

  TWEEN BRANDS DIRECT, LLC,             by /s/ Gene Wexler     Name:   Gene
Wexler     Title: Secretary           TWEEN BRANDS DIRECT SERVICES, INC.,      
    by /s/ Gene Wexler     Name:   Gene Wexler     Title: Secretary          
TWEEN BRANDS STORE PLANNING, INC.,           by /s/ Gene Wexler     Name:   Gene
Wexler     Title: Secretary           WORLDWIDE RETAIL HOLDINGS, INC.,          
by /s/ Gene Wexler     Name:   Gene Wexler     Title: Senior Vice President    
      933 INSPIRATION LLC,           by The Dress Barn, Inc.   its Managing
Member           by /s/ Gene Wexler     Name:   Gene Wexler     Title: Senior
Vice President           CHARMING SHOPPES, INC.           by /s/ Eric M. Specter
    Name:   Eric M. Specter     Title: Executive Vice President          
CHARMING SHOPPES OF DELAWARE, INC.           by /s/ Colin D. Stern     Name:
Colin D. Stern     Title: Vice President

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

  CSI INDUSTRIES, INC.           By /s/ Eric M. Specter     Name: Eric M.
Specter     Title: President           FB APPAREL, INC.           by /s/ Eric M.
Specter     Name: Eric M. Specter     Title: President           LANE BRYANT,
INC.           by /s/ Colin D. Stern     Name:   Colin D. Stern     Title: Vice
President           LANE BRYANT PURCHASING CORP.           by /s/ Eric M.
Specter     Name:   Eric M. Specter     Title: Vice President          
CATHERINES STORES CORPORATION           by /s/ Eric M. Specter     Name: Eric M.
Specter     Title: Vice President             CATHERINES, INC.           by /s/
Colin D. Stern     Name: Colin D. Stern     Title: Vice President          
CATHERINES PARTNERS-INDIANA, LLP           by Catherines Stores of Indiana, Inc.
  its Managing Partner         by /s/ Eric M. Specter     Name: Eric M. Specter
    Title: Vice President

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

 

CATHERINES PARTNERS-WASHINGTON,

G.P.

          by Catherines, Inc.   its Managing Partner           by /s/ Colin D.
Stern     Name: Colin D. Stern     Title: Vice President          

FOR EACH ENTITY LISTED ON SCHEDULE

2 HERETO

          by /s/ Eric M. Specter     Name: Eric M. Specter     Title: Authorized
Officer in the capacity shown on Schedule 2 hereto           FASHION BUG #2421,
LLC           by CSGC, Inc.   its Sole Member           by /s/ Colin D. Stern  
  Name: Colin D. Stern     Title: Vice President           CATHERINES #5163, LLC
          by CSGC, Inc.   its Sole Member           by /s/ Colin D. Stern    
Name: Colin D. Stern     Title: Vice President

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

  LANE BRYANT #6898, LLC           by CSGC, Inc.   its Sole Member           by
/s/ Colin D. Stern     Name: Colin D. Stern     Title: Vice President          
FB Distro Distribution Center, LLC,           by FB Distro, Inc.,   its Sole
Member           by /s/ Eric M. Specter     Name:   Eric M. Specter     Title:
President           OUTLET DIVISION STORE CO., INC.           by /s/ William R.
Dawson     Name: William R. Dawson     Title: Vice President          

FOR EACH ENTITY LISTED ON SCHEDULE

3 HERETO

          by /s/ Colin D. Stern     Name: Colin D. Stern     Title: Authorized
Officer in the capacity shown on Schedule 3 hereto

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank,

          by       Name:       Title:    

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

  

  BANK OF AMERICA, N.A., individually and as an Issuing Bank,           by      
Name:       Title:    

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

  LENDER SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT OF ASCENA
RETAIL GROUP, INC.           LENDER:               by:         Name:      
Title:             by:   *     Name:       Title:  

 



 





* For Lenders requiring a second signature line.

 

[Signature Page to Amendment and Restatement Agreement]

 

 

 

 

SCHEDULE 1

 

ASCENA RETAIL GROUP, INC.,

THE DRESS BARN, INC.,

MAURICES INCORPORATED,

FB DISTRO DISTRIBUTION CENTER, LLC

DBX, INC,

DRESS BARN CREDIT MANAGEMENT, LLC,

MAURICES CREDIT MANAGEMENT, INC.,

TWEEN BRANDS, INC.,

TWEEN BRANDS AGENCY, INC.,

TWEEN BRANDS PURCHASING, INC.,

TWEEN BRANDS SERVICE CO.,

TWEEN BRANDS INVESTMENT, LLC,

TOO GC, LLC,

TWEEN BRANDS DIRECT, LLC,

TWEEN BRANDS DIRECT SERVICES, INC.,

TWEEN BRANDS STORE PLANNING, INC.,

WORLDWIDE RETAIL HOLDINGS, INC.,

933 INSPIRATION LLC

CHARMING SHOPPES, INC.,

CHARMING SHOPPES OF DELAWARE, INC.,

CSI INDUSTRIES, INC.,

CATHERINES, INC.,

CATHERINES STORES CORPORATION,

LANE BRYANT, INC.,

LANE BRYANT PURCHASING CORP.

FB APPAREL, INC.,

CHARMING DIRECT, INC.,

CHARMING SHOPPES INTERACTIVE INC.,

CATHERINES C.S.A.C., INC.,

CATHERINES OF NEVADA, INC.,

CATHERINES OF CALIFORNIA, INC.,

CS INVESTMENT COMPANY,

CS HOLDCO LLC,

C.S.F. CORP.,

FSHC, INC.,

SIERRA NEVADA FACTORING, INC.,

OUTLET DIVISION MANAGEMENT CO., INC.,

OUTLET DIVISION STORE CO., INC.,

CHARMING SHOPPES OUTLET STORES, LLC

 

 

 

 

SCHEDULE 2

 

Eric Specter on behalf of each entity in the capacity shown:

 

NAME  

STORE

#

  SIGNING CAPACITY Catherines of Nevada, Inc.   n/s   Vice President Catherines
of Pennsylvania, Inc.   n/s   Vice President Catherines Stores of Indiana, Inc.
  n/s   Vice President Catherines Woman Delaware, Inc.   n/s   Vice President
Catherines Woman Michigan, Inc.   n/s   Vice President CCTM, Inc.   n/s   Vice
President Charming Direct, Inc.   n/s   Vice President Charming Shoppes
Receivables Corp.   n/s   President Charming Shoppes Street, Inc.   n/s  
President Charming Shoppes Seller, Inc.   n/s   President Charming Shoppes
Outlet Stores, LLC   n/s   Vice President Chestnut Acquisition Sub, Inc.   n/s  
Vice President Crosstown Traders, Inc.   n/s   President CS Holdco II Inc.   n/s
  Vice President CS Investment Company   n/s   President CSD Acquisition Corp.  
n/s   President C.S.I.C., Inc.   n/s   President CSIM, Inc.   n/s   President
Fashion Service LLC   n/s   President FB Distro, Inc.   n/s   President Figi's
Business Services, Inc.   n/s   Vice President Figi's Gifts, Inc.   n/s   Vice
President Figi's Gift Box, Inc.   n/s   Vice President Figi's, Inc.   n/s   Vice
President FSHC, Inc.   n/s   Vice President Home Etc, Inc.   n/s   Vice
President Kafco Development Co., Inc.   n/s   President Lane Bryant of
Pennsylvania, Inc.   n/s   Vice President LB International Licensing, Inc.   n/s
  President Modern Woman Holdings, Inc.   n/s   President Modern Woman
Specialty, Inc.   n/s   President Petite Sophisticate Management Co., Inc.   n/s
  President Petite Sophisticate, Inc.   n/s   President PSTM, Inc.   n/s   Vice
President Shoetrader, Inc.   n/s   Vice President Sonsi, Inc.   n/s   Vice
President Spirit of America, Inc.   n/s   President Winks Lane, Inc.   n/s  
President Lane Bryant Outlet #4101 of Waterloo, LLC   4101   Vice President Lane
Bryant Outlet #4104, LLC   4104   Vice President Lane Bryant Outlet #4105, LLC  
4105   Vice President Lane Bryant Outlet 4106, Inc.   4106   Vice President Lane
Bryant Outlet #4107, LLC   4107   Vice President Lane Bryant Outlet #4108, LLC  
4108   Vice President

  



 

 





 

Lane Bryant Outlet #4109, LLC   4109   Vice President Lane Bryant Outlet #4112,
LLC   4112   Vice President Lane Bryant Outlet #4113, LLC   4113   Vice
President Lane Bryant Outlet #4115, LLC   4115   Vice President Lane Bryant
Outlet #4116, LLC   4116   Vice President Lane Bryant Outlet #4120 of Lake
George, LLC   4120   Vice President Lane Bryant Outlet #4121, LLC   4121   Vice
President Lane Bryant Outlet #4123, LLC   4123   Vice President Lane Bryant
Outlet #4124, LLC   4124   Vice President Lane Bryant Outlet #4129, LLC   4129  
Vice President Lane Bryant Outlet #4131, LLC   4131   Vice President Lane Bryant
Outlet #4132, LLC   4132   Vice President Lane Bryant Outlet #4136, LLC   4136  
Vice President Lane Bryant Outlet #4137, LLC   4137   Vice President Lane Bryant
Outlet #4138, LLC   4138   Vice President Lane Bryant Outlet #4139, LLC   4139  
Vice President Lane Bryant Outlet #4141, LLC   4141   Vice President Lane Bryant
Outlet #4142, LLC   4142   Vice President Lane Bryant Outlet #4143, LLC   4143  
Vice President Lane Bryant Outlet #4145, LLC   4145   Vice President Lane Bryant
Outlet #4146, LLC   4146   Vice President Lane Bryant Outlet #4148, LLC   4148  
Vice President Lane Bryant Outlet #4149, LLC   4149   Vice President Lane Bryant
Outlet #4150, LLC   4150   Vice President Lane Bryant Outlet #4151, LLC   4151  
Vice President Lane Bryant Outlet #4153, LLC   4153   Vice President Lane Bryant
Outlet #4155, LLC   4155   Vice President Lane Bryant Outlet #4156, LLC   4156  
Vice President Lane Bryant Outlet #4158 of Deer Park, LLC   4158   Vice
President Lane Bryant Outlet #4159, LLC   4159   Vice President Lane Bryant
Outlet #4161, LLC   4161   Vice President Lane Bryant Outlet #4163 of Olean, LLC
  4163   Vice President Lane Bryant Outlet #4165, LLC   4165   Vice President
Lane Bryant Outlet #4168, LLC   4168   Vice President Lane Bryant Outlet #4171,
LLC   4171   Vice President Lane Bryant Outlet #4174, Inc.   4174   Vice
President Lane Bryant Outlet #4175, LLC   4175   Vice President Lane Bryant
Outlet #4179, LLC   4179   Vice President Lane Bryant Outlet #4180, LLC   4180  
Vice President Lane Bryant Outlet #4182, LLC   4182   Vice President Lane Bryant
Outlet #4183, LLC   4183   Vice President Lane Bryant Outlet #4184, LLC   4184  
Vice President Lane Bryant Outlet #4185, LLC   4185   Vice President Lane Bryant
Outlet #4186, Inc.   4186   Vice President Lane Bryant Outlet 4189, LLC   4189  
Vice President Lane Bryant Outlet #4190, LLC   4190   Vice President Lane Bryant
Outlet #4191, LLC   4191   Vice President Lane Bryant Outlet #4192, LLC   4192  
Vice President Lane Bryant Outlet #4193, LLC   4193   Vice President Lane Bryant
Outlet #4196, LLC   4196   Vice President Lane Bryant Outlet 4237, Inc.   4237  
Vice President

 

 

 

 

Lane Bryant Outlet #4239 of Riverhead, LLC   4239   Vice President Lane Bryant
Outlet #4240, LLC   4240   Vice President Lane Bryant Outlet #4254, LLC   4254  
Vice President Lane Bryant Outlet #4272, LLC   4272   Vice President Lane Bryant
Outlet #4279, Inc.   4279   Vice President Lane Bryant Outlet #4320, LLC   4320
  Vice President Lane Bryant Outlet #4322, LLC   4322   Vice President Lane
Bryant Outlet 4324, Inc.   4324   Vice President Lane Bryant Outlet #4343, LLC  
4343   Vice President Lane Bryant #4503, LLC   4503   Vice President Lane Bryant
#4504, LLC   4504   Vice President Lane Bryant #4506, LLC   4506   Vice
President Lane Bryant #4509, LLC   4509   Vice President Lane Bryant 4510, Inc.
  4510   Vice President Lane Bryant #4511, LLC   4511   Vice President Lane
Bryant #4512, LLC   4512   Vice President Lane Bryant #4515, LLC   4515   Vice
President Lane Bryant #4518, LLC   4518   Vice President Lane Bryant #4519, LLC
  4519   Vice President Lane Bryant #4520, LLC   4520   Vice President Lane
Bryant 4521, Inc.   4521   Vice President Lane Bryant #4522, Inc.   4522   Vice
President Lane Bryant 4523, LLC   4523   Vice President Lane Bryant #4524, LLC  
4524   Vice President Lane Bryant #4525, LLC   4525   Vice President Lane Bryant
#4526, LLC   4526   Vice President Lane Bryant #4527, LLC   4527   Vice
President Lane Bryant #4528, LLC   4528   Vice President Lane Bryant #4529, LLC
  4529   Vice President Lane Bryant #4530, LLC   4530   Vice President Lane
Bryant #4531, LLC   4531   Vice President Lane Bryant 4532, LLC   4532   Vice
President Lane Bryant #4533, LLC   4533   Vice President Lane Bryant #4535, LLC
  4535   Vice President Lane Bryant 4536, Inc.   4536   Vice President Lane
Bryant #4539, LLC   4539   Vice President Lane Bryant #4541, LLC   4541   Vice
President Lane Bryant #4542, LLC   4542   Vice President Lane Bryant #4543, LLC
  4543   Vice President Lane Bryant #4544, LLC   4544   Vice President Lane
Bryant #4545, LLC   4545   Vice President Lane Bryant #4546, LLC   4546   Vice
President Lane Bryant #4547, LLC   4547   Vice President Lane Bryant #4548, LLC
  4548   Vice President Lane Bryant 4549, Inc.   4549   Vice President Lane
Bryant #4551, LLC   4551   Vice President Lane Bryant 4553, LLC   4553   Vice
President Lane Bryant #4554, LLC   4554   Vice President Lane Bryant #4555, LLC
  4555   Vice President Lane Bryant #4556, LLC   4556   Vice President Lane
Bryant #4557, LLC   4557   Vice President

 

 

 

 

Lane Bryant #4558, LLC   4558   Vice President Lane Bryant #4560, LLC   4560  
Vice President Lane Bryant #4561, LLC   4561   Vice President Lane Bryant #4562,
LLC   4562   Vice President Lane Bryant #4563, LLC   4563   Vice President Lane
Bryant #4565, LLC   4565   Vice President Lane Bryant #4566, LLC   4566   Vice
President Lane Bryant #4567, LLC   4567   Vice President Lane Bryant #4568, LLC
  4568   Vice President Lane Bryant #4569, LLC   4569   Vice President Lane
Bryant #4570, LLC   4570   Vice President Lane Bryant #4571, LLC   4571   Vice
President Lane Bryant #4572, LLC   4572   Vice President Lane Bryant #4573, LLC
  4573   Vice President Lane Bryant #4574, LLC   4574   Vice President Lane
Bryant #4575, LLC   4575   Vice President Lane Bryant/Cacique #4576, LLC   4576
  Vice President Lane Bryant 4577, Inc.   4577   Vice President Lane Bryant
4578, Inc.   4578   Vice President Lane Bryant #4579, LLC   4579   Vice
President Lane Bryant #4580, LLC   4580   Vice President Lane Bryant #4581, LLC
  4581   Vice President Lane Bryant #4582, LLC   4582   Vice President Lane
Bryant #4583, LLC   4583   Vice President Lane Bryant #4584, LLC   4584   Vice
President Lane Bryant #4585, LLC   4585   Vice President Lane Bryant #4586, LLC
  4586   Vice President Lane Bryant/Cacique #4589, LLC   4589   Vice President
Lane Bryant/Cacique #4590, LLC   4590   Vice President Lane Bryant/Cacique
#4591, LLC   4591   Vice President Lane Bryant/Cacique #4592 of Vestal, LLC  
4592   Vice President Lane Bryant/Cacique #4593, LLC   4593   Vice President
Lane Bryant #4594, LLC   4594   Vice President Lane Bryant/Cacique #4595, LLC  
4595   Vice President Lane Bryant #4596, LLC   4596   Vice President Lane
Bryant/Cacique #4597, LLC   4597   Vice President Lane Bryant/Cacique #4598, LLC
  4598   Vice President Lane Bryant #4599, LLC   4599   Vice President Lane
Bryant #4600, LLC   4600   Vice President Lane Bryant/Cacique #4601, LLC   4601
  Vice President Lane Bryant/Cacique #4602, LLC   4602   Vice President Lane
Bryant/Cacique #4603, LLC   4603   Vice President Lane Bryant/Cacique 4604, LLC
  4604   Vice President Lane Bryant/Cacique #4605, LLC   4605   Vice President
Lane Bryant/Cacique #4606, LLC   4606   Vice President Lane Bryant/Cacique
#4608, LLC   4608   Vice President Lane Bryant/Cacique #4609, LLC   4609   Vice
President Lane Bryant #4610, LLC   4610   Vice President Lane Bryant #4612, LLC
  4612   Vice President Lane Bryant/Cacique #4614, LLC   4614   Vice President
Lane Bryant #4616, LLC   4616   Vice President

 

 

 

 

Lane Bryant #4617, LLC   4617   Vice President Lane Bryant/Cacique 4619, Inc.  
4619   Vice President Lane Bryant #4620 of Saratoga County, LLC   4620   Vice
President Lane Bryant #4622, LLC   4622   Vice President Lane Bryant/Cacique
#4623, LLC   4623   Vice President Lane Bryant/Cacique #4625, LLC   4625   Vice
President Lane Bryant/Cacique #4630, LLC   4630   Vice President Lane
Bryant/Cacique #4632, LLC   4632   Vice President Lane Bryant #4633, LLC   4633
  Vice President Lane Bryant #4634, LLC   4634   Vice President Lane
Bryant/Cacique 4636, Inc.   4636   Vice President Lane Bryant #4638, LLC   4638
  Vice President Lane Bryant/Cacique #4640, LLC   4640   Vice President Lane
Bryant #4641, LLC   4641   Vice President Lane Bryant #4643, LLC   4643   Vice
President Lane Bryant/Cacique #4644, LLC   4644   Vice President Lane
Bryant/Cacique #4645, LLC   4645   Vice President Lane Bryant #4646 of
Horseheads, LLC   4646   Vice President Lane Bryant #4647, LLC   4647   Vice
President Lane Bryant/Cacique #4648, LLC   4648   Vice President Lane
Bryant/Cacique 4649, Inc.   4649   Vice President Lane Bryant/Cacique #4650, LLC
  4650   Vice President Lane Bryant #4652, LLC   4652   Vice President Lane
Bryant/Cacique #4653, LLC   4653   Vice President Lane Bryant #4654, LLC   4654
  Vice President Lane Bryant #4655, LLC   4655   Vice President Lane Bryant
#4656, LLC   4656   Vice President Lane Bryant #4657, LLC   4657   Vice
President Lane Bryant/Cacique #4659, LLC   4659   Vice President Lane
Bryant/Cacique #4660, LLC   4660   Vice President Lane Bryant/Cacique #4661, LLC
  4661   Vice President Lane Bryant #4664, LLC   4664   Vice President Lane
Bryant #4665, LLC   4665   Vice President Lane Bryant/Cacique #4667, LLC   4667
  Vice President Lane Bryant/Cacique #4668, LLC   4668   Vice President Lane
Bryant/Cacique #4671, LLC   4671   Vice President Lane Bryant/Cacique #4672, LLC
  4672   Vice President Lane Bryant #4676, LLC   4676   Vice President Lane
Bryant #4677, LLC   4677   Vice President Lane Bryant 4679, Inc.   4679   Vice
President Lane Bryant #4680, LLC   4680   Vice President Lane Bryant/Cacique
#4681, LLC   4681   Vice President Lane Bryant/Cacique #4683, LLC   4683   Vice
President Lane Bryant #4685, LLC   4685   Vice President Lane Bryant 4688, Inc.
  4688   Vice President Lane Bryant/Cacique 4689, Inc.   4689   Vice President
Lane Bryant #4691, LLC   4691   Vice President Lane Bryant/Cacique #4692, LLC  
4692   Vice President Lane Bryant #4693, LLC   4693   Vice President Lane Bryant
#4694, LLC   4694   Vice President Lane Bryant #4696, LLC   4696   Vice
President

 

 

 

 

Lane Bryant #4697, LLC   4697   Vice President Lane Bryant #4700, LLC   4700  
Vice President Lane Bryant/Cacique #4701, LLC   4701   Vice President Lane
Bryant/Cacique #4702, LLC   4702   Vice President Lane Bryant #4705, LLC   4705
  Vice President Lane Bryant #4706, LLC   4706   Vice President Lane Bryant
#4709, LLC   4709   Vice President Lane Bryant #4710, LLC   4710   Vice
President Lane Bryant #4711, LLC   4711   Vice President Lane Bryant #4714, LLC
  4714   Vice President Lane Bryant #4719, LLC   4719   Vice President Lane
Bryant/Cacique #4720, LLC   4720   Vice President Lane Bryant 4723, Inc.   4723
  Vice President Lane Bryant/Cacique #4724, LLC   4724   Vice President Lane
Bryant #4727, LLC   4727   Vice President Lane Bryant #4733, LLC   4733   Vice
President Lane Bryant #4734, INC.   4734   Vice President Lane Bryant #4736, LLC
  4736   Vice President Lane Bryant #4737, LLC   4737   Vice President Lane
Bryant 4740, Inc.   4740   Vice President Lane Bryant #4741, LLC   4741   Vice
President Lane Bryant #4742, LLC   4742   Vice President Lane Bryant #4743, LLC
  4743   Vice President Lane Bryant #4744, Inc.   4744   Vice President Lane
Bryant #4745, LLC   4745   Vice President Lane Bryant #4746, LLC   4746   Vice
President Lane Bryant #4747, Inc.   4747   Vice President Lane Bryant #4748, LLC
  4748   Vice President Lane Bryant #4749, Inc.   4749   Vice President Lane
Bryant #4750, LLC   4750   Vice President Lane Bryant #4751, LLC   4751   Vice
President Lane Bryant #4752, LLC   4752   Vice President Lane Bryant #4753, LLC
  4753   Vice President Lane Bryant #4754, LLC   4754   Vice President Lane
Bryant #4755, LLC   4755   Vice President Lane Bryant #4756, LLC   4756   Vice
President Lane Bryant #4758, LLC   4758   Vice President Lane Bryant #4759, LLC
  4759   Vice President Lane Bryant #4760, LLC   4760   Vice President Lane
Bryant #4761, Inc.   4761   Vice President Lane Bryant #4762, LLC   4762   Vice
President Lane Bryant #4763, LLC   4763   Vice President Lane Bryant #4764, LLC
  4764   Vice President Lane Bryant #4765, Inc.   4765   Vice President Lane
Bryant 4766, Inc.   4766   Vice President Lane Bryant #4767, LLC   4767   Vice
President Lane Bryant #4768, LLC   4768   Vice President Lane Bryant #4769, LLC
  4769   Vice President Lane Bryant #4770, LLC   4770   Vice President Lane
Bryant #4771, LLC   4771   Vice President Lane Bryant #4772, LLC   4772   Vice
President

 

 

 

 

Lane Bryant #4773, Inc.   4773   Vice President Lane Bryant #4774, LLC   4774  
Vice President Lane Bryant #4775, LLC   4775   Vice President Lane Bryant #4776,
LLC   4776   Vice President Lane Bryant #4777, LLC   4777   Vice President Lane
Bryant #4778, Inc.   4778   Vice President Lane Bryant #4779, Inc.   4779   Vice
President Lane Bryant #4780, LLC   4780   Vice President Lane Bryant #4781, Inc.
  4781   Vice President Lane Bryant #4782, LLC   4782   Vice President Lane
Bryant #4783, LLC   4783   Vice President Lane Bryant #4793, LLC   4793   Vice
President Lane Bryant #4794, LLC   4794   Vice President Lane Bryant #4795, LLC
  4795   Vice President Lane Bryant #4796 of Pelham Manor, LLC   4796   Vice
President Lane Bryant #4797, LLC   4797   Vice President Lane Bryant #4798, LLC
  4798   Vice President Lane Bryant 4800, Inc.   4800   Vice President Lane
Bryant #4801, LLC   4801   Vice President Lane Bryant #4802, LLC   4802   Vice
President Lane Bryant #4803, LLC   4803   Vice President Lane Bryant 4804, Inc.
  4804   Vice President Lane Bryant #4805, LLC   4805   Vice President Lane
Bryant #4806, LLC   4806   Vice President Lane Bryant #4807, LLC   4807   Vice
President Lane Bryant #4808 of Westbury, LLC   4808   Vice President Lane Bryant
#4810, LLC   4810   Vice President Lane Bryant #4811, LLC   4811   Vice
President Lane Bryant #4812, LLC   4812   Vice President Catherines #5013, LLC  
5013   Vice President Catherines #5014, LLC   5014   Vice President Catherines
#5016, LLC   5016   Vice President Catherines #5022, LLC   5022   Vice President
Catherines #5023, LLC   5023   Vice President Catherines #5029 of New Hartford,
Inc.   5029   Vice President Catherines #5037, LLC   5037   Vice President
Catherines #5039, Inc.   5039   Vice President Catherines #5044, LLC   5044  
Vice President Catherines #5052, Inc.   5052   Vice President Catherines #5054,
LLC   5054   Vice President Catherines #5058, LLC   5058   Vice President
Catherines #5063, LLC   5063   Vice President Catherines #5069, LLC   5069  
Vice President Catherines #5075, LLC   5075   Vice President Catherines #5076,
LLC   5076   Vice President Catherines #5077, LLC   5077   Vice President
Catherines #5085, LLC   5085   Vice President Catherines #5094, Inc.   5094  
Vice President Catherines #5097, LLC   5097   Vice President Catherines #5114,
LLC   5114   Vice President Catherines #5118, Inc.   5118   Vice President

 

 

 

 

Catherines #5124, Inc.   5124   Vice President Catherines #5127, Inc.   5127  
Vice President Catherines #5129, LLC   5129   Vice President Catherines #5134,
LLC   5134   Vice President Catherines #5141, LLC   5141   Vice President
Catherines #5147, Inc.   5147   Vice President Catherines #5149, Inc.   5149  
Vice President Catherines #5150, LLC   5150   Vice President Catherines #5157,
LLC   5157   Vice President Catherines #5172, Inc.   5172   Vice President
Catherines #5173, Inc.   5173   Vice President Catherines #5175, LLC   5175  
Vice President Catherines #5176, LLC   5176   Vice President Catherines #5177,
LLC   5177   Vice President Catherines #5179, Inc.   5179   Vice President
Catherines #5188, LLC   5188   Vice President Catherines #5189, Inc.   5189  
Vice President Catherines #5200, LLC   5200   Vice President Catherines #5215,
LLC   5215   Vice President Catherines #5217, LLC   5217   Vice President
Catherines #5220, LLC   5220   Vice President Catherines #5227, LLC   5227  
Vice President Catherines #5231, LLC   5231   Vice President Catherines #5232,
LLC   5232   Vice President Catherines #5239, LLC   5239   Vice President
Catherines #5242, LLC   5242   Vice President Catherines #5247, LLC   5247  
Vice President Catherines #5248, LLC   5248   Vice President Catherines #5267,
Inc.   5267   Vice President Catherines #5269, LLC   5269   Vice President
Catherines #5275, Inc.   5275   Vice President Catherines #5279, Inc.   5279  
Vice President Catherines 5282, Inc.   5282   Vice President Catherines #5300,
LLC   5300   Vice President Catherines #5303, LLC   5303   Vice President
Catherines #5307, LLC   5307   Vice President Catherines #5335, LLC   5335  
Vice President Catherines #5340, Inc.   5340   Vice President Catherines #5342,
Inc.   5342   Vice President Catherines #5344 of Mays Landing, Inc.   5344  
Vice President Catherines #5345 of Colonial Heights, Inc.   5345   Vice
President Catherines #5348, Inc.   5348   Vice President Catherines #5349, Inc.
  5349   Vice President Catherines #5351, Inc.   5351   Vice President
Catherines #5353, Inc.   5353   Vice President Catherines #5356, Inc.   5356  
Vice President Catherines #5358, Inc.   5358   Vice President Catherines #5359,
Inc.   5359   Vice President Catherines #5360, Inc.   5360   Vice President
Catherines #5362, Inc.   5362   Vice President Catherines #5363, Inc.   5363  
Vice President

 

 

 

 

Catherines #5365, Inc.   5365   Vice President Catherines #5368, Inc.   5368  
Vice President Catherines #5369, Inc.   5369   Vice President Catherines #5370,
Inc.   5370   Vice President Catherines #5371, Inc.   5371   Vice President
Catherines #5372, Inc.   5372   Vice President Catherines #5375, Inc.   5375  
Vice President Catherines #5376, Inc.   5376   Vice President Catherines #5377,
Inc.   5377   Vice President Catherines #5378, Inc.   5378   Vice President
Catherines #5380, Inc.   5380   Vice President Catherines #5382 of Vestal, Inc.
  5382   Vice President Catherines #5384, Inc.   5384   Vice President
Catherines #5387, Inc.   5387   Vice President Catherines #5388, Inc.   5388  
Vice President Catherines #5390, Inc.   5390   Vice President Catherines #5396,
Inc.   5396   Vice President Catherines #5397, Inc.   5397   Vice President
Catherines #5402, Inc.   5402   Vice President Catherines 5405, Inc.   5405  
Vice President Catherines 5406, Inc.   5406   Vice President Catherines #5407,
Inc.   5407   Vice President Catherines #5408, Inc.   5408   Vice President
Catherines #5410, Inc.   5410   Vice President Catherines #5411, Inc.   5411  
Vice President Catherines #5413 of Dewitt, Inc.   5413   Vice President
Catherines #5416, Inc.   5416   Vice President Catherines #5420, LLC   5420  
Vice President Catherines #5427, Inc.   5427   Vice President Catherines #5428,
Inc.   5428   Vice President Catherines #5432, Inc.   5432   Vice President
Catherines #5434, LLC   5434   Vice President Catherines #5550, Inc.   5550  
Vice President Catherines #5552, Inc.   5552   Vice President Catherines #5553,
Inc.   5553   Vice President Catherines #5555, Inc.   5555   Vice President
Catherines #5556, Inc.   5556   Vice President Catherines #5557, LLC   5557  
Vice President Catherines #5558, LLC   5558   Vice President Catherines #5559,
LLC   5559   Vice President Catherines #5560, LLC   5560   Vice President
Catherines #5561, LLC   5561   Vice President Catherines #5562, LLC   5562  
Vice President Catherines #5563, LLC   5563   Vice President Catherines #5564,
LLC   5564   Vice President Catherines #5566, LLC   5566   Vice President
Catherines #5567, LLC   5567   Vice President Catherines #5568, LLC   5568  
Vice President Catherines 5569, Inc.   5569   Vice President Catherines #5570,
LLC   5570   Vice President Catherines #5571, LLC   5571   Vice President

 

 

 

 

Catherines #5572, LLC   5572   Vice President Catherines #5573, LLC   5573  
Vice President Catherines #5574, LLC   5574   Vice President Catherines #5575,
LLC   5575   Vice President Catherines #5578, LLC   5578   Vice President
Catherines #5579, LLC   5579   Vice President Catherines #5580, LLC   5580  
Vice President Catherines #5582, LLC   5582   Vice President Catherines #5644,
Inc.   5644   Vice President Catherines #5646, Inc.   5646   Vice President
Catherines 5647, Inc.   5647   Vice President Catherines #5648, Inc.   5648  
Vice President Catherines #5687, LLC   5687   Vice President Catherines #5702,
LLC   5702   Vice President Catherines #5706, Inc.   5706   Vice President
Catherines #5713, Inc.   5713   Vice President Catherines #5717, LLC   5717  
Vice President Catherines #5718, Inc.   5718   Vice President Catherines #5724,
LLC   5724   Vice President Catherines #5725, Inc.   5725   Vice President
Catherines 5738, Inc.   5738   Vice President Catherines 5741, Inc.   5741  
Vice President Catherines 5742, Inc.   5742   Vice President Catherines #5743,
Inc.   5743   Vice President Catherines #5745, Inc.   5745   Vice President
Catherines #5746, Inc.   5746   Vice President Catherines #5748, Inc.   5748  
Vice President Catherines #5749 of Clay, Inc.   5749   Vice President Catherines
#5751, LLC   5751   Vice President Catherines #5753, Inc.   5753   Vice
President Catherines #5757, Inc.   5757   Vice President Catherines #5772, LLC  
5772   Vice President Catherines #5781, LLC   5781   Vice President Catherines
#5784, LLC   5784   Vice President Catherines #5785, LLC   5785   Vice President
Catherines #5786, LLC   5786   Vice President Catherines #5788, LLC   5788  
Vice President Catherines #5791, LLC   5791   Vice President Catherines #5793,
Inc.   5793   Vice President Catherines #5794 of Pittsford, Inc.   5794   Vice
President Catherines #5796 of Poughkeepsie, Inc.   5796   Vice President
Catherines #5802, LLC   5802   Vice President Catherines #5808, LLC   5808  
Vice President Catherines #5812, Inc.   5812   Vice President Catherines #5814,
LLC   5814   Vice President Catherines #5816, LLC   5816   Vice President
Catherines #5817 of Amherst, LLC   5817   Vice President Catherines #5819, Inc.
  5819   Vice President Catherines #5824, LLC   5824   Vice President Catherines
5832, Inc.   5832   Vice President Catherines 5834, Inc.   5834   Vice President

 

 

 

 

Catherines #5837, LLC   5837   Vice President Catherines #5845, Inc.   5845  
Vice President Catherines #5848, Inc.   5848   Vice President Catherines #5849,
Inc.   5849   Vice President Catherines #5857, Inc.   5857   Vice President
Catherines #5858, Inc.   5858   Vice President Catherines #5859, Inc.   5859  
Vice President Catherines #5861, Inc.   5861   Vice President Catherines #5863,
Inc.   5863   Vice President Catherines #5867, Inc.   5867   Vice President
Catherines #5871, Inc.   5871   Vice President Catherines #5873, Inc.   5873  
Vice President Catherines #5874, Inc.   5874   Vice President Catherines #5875,
Inc.   5875   Vice President Catherines #5876, Inc.   5876   Vice President
Catherines #5879, Inc.   5879   Vice President Catherines #5881, Inc.   5881  
Vice President Catherines #5885, Inc.   5885   Vice President Catherines #5889,
Inc.   5889   Vice President Catherines #5890, Inc.   5890   Vice President
Catherines #5893, Inc.   5893   Vice President Catherines #5951, LLC   5951  
Vice President Catherines #5952, LLC   5952   Vice President Catherines #5955,
LLC   5955   Vice President Catherines #5956, LLC   5956   Vice President
Catherines #5957, LLC   5957   Vice President Catherines #5958, LLC   5958  
Vice President Catherines #5959, LLC   5959   Vice President Catherines #5960,
LLC   5960   Vice President Catherines #5961, LLC   5961   Vice President
Catherines #5962, LLC   5962   Vice President Catherines #5963, LLC   5963  
Vice President Catherines #5965, LLC   5965   Vice President Catherines #5966,
LLC   5966   Vice President Catherines #5967, LLC   5967   Vice President
Catherines #5968, LLC   5968   Vice President Catherines #5969, LLC   5969  
Vice President Catherines 5970, LLC   5970   Vice President Catherines #5971,
LLC   5971   Vice President Catherines #5972, LLC   5972   Vice President
Catherines #5973, LLC   5973   Vice President Catherines #5974, LLC   5974  
Vice President Catherines 5975, Inc.   5975   Vice President Catherines #5976,
LLC   5976   Vice President Catherines #5977, LLC   5977   Vice President
Catherines #5979, LLC   5979   Vice President Catherines #5980, LLC   5980  
Vice President Catherines #5982, LLC   5982   Vice President Catherines #5983,
LLC   5983   Vice President Lane Bryant #6004, LLC   6004   Vice President Lane
Bryant #6008, Inc.   6008   Vice President

 

 

 

 

Lane Bryant #6012, LLC   6012   Vice President Lane Bryant #6013, LLC   6013  
Vice President Lane Bryant #6017, LLC   6017   Vice President Lane Bryant #6019,
LLC   6019   Vice President Lane Bryant #6032, LLC   6032   Vice President Lane
Bryant 6038, Inc.   6038   Vice President Lane Bryant #6041, LLC   6041   Vice
President Lane Bryant 6042, Inc.   6042   Vice President Lane Bryant 6044, Inc.
  6044   Vice President Lane Bryant 6045, Inc.   6045   Vice President Lane
Bryant #6046, LLC   6046   Vice President Lane Bryant #6051, LLC   6051   Vice
President Lane Bryant #6053, LLC   6053   Vice President Lane Bryant #6059, LLC
  6059   Vice President Lane Bryant #6065, LLC   6065   Vice President Lane
Bryant 6067, Inc.   6067   Vice President Lane Bryant #6078, LLC   6078   Vice
President Lane Bryant #6083, Inc.   6083   Vice President Lane Bryant #6097, LLC
  6097   Vice President Lane Bryant #6116, LLC   6116   Vice President Lane
Bryant #6118, LLC   6118   Vice President Lane Bryant #6120, Inc.   6120   Vice
President Lane Bryant 6122, Inc.   6122   Vice President Lane Bryant #6126, LLC
  6126   Vice President Lane Bryant 6134, Inc.   6134   Vice President Lane
Bryant #6147 of Victor, LLC   6147   Vice President Lane Bryant #6154, LLC  
6154   Vice President Lane Bryant #6155, LLC   6155   Vice President Lane Bryant
#6157, Inc.   6157   Vice President Lane Bryant #6158, LLC   6158   Vice
President Lane Bryant 6161, Inc.   6161   Vice President Lane Bryant #6163, LLC
  6163   Vice President Lane Bryant #6166, LLC   6166   Vice President Lane
Bryant #6170, LLC   6170   Vice President Lane Bryant #6178, LLC   6178   Vice
President Lane Bryant #6181, Inc.   6181   Vice President Lane Bryant #6183, LLC
  6183   Vice President Lane Bryant #6188, LLC   6188   Vice President Lane
Bryant #6196, Inc.   6196   Vice President Lane Bryant #6202, LLC   6202   Vice
President Lane Bryant/Cacique #6203, LLC   6203   Vice President Lane Bryant
#6205, LLC   6205   Vice President Lane Bryant #6209, LLC   6209   Vice
President Lane Bryant #6211, LLC   6211   Vice President Lane Bryant #6213, LLC
  6213   Vice President Lane Bryant #6215, Inc.   6215   Vice President Lane
Bryant #6218, Inc.   6218   Vice President Lane Bryant #6219, LLC   6219   Vice
President Lane Bryant #6222, LLC   6222   Vice President Lane Bryant #6230, Inc.
  6230   Vice President Lane Bryant #6231, LLC   6231   Vice President

 

 

 

 

Lane Bryant #6234, LLC   6234   Vice President Lane Bryant #6238, Inc.   6238  
Vice President Lane Bryant #6243, Inc.   6243   Vice President Lane Bryant
#6245, Inc.   6245   Vice President Lane Bryant #6248, Inc.   6248   Vice
President Lane Bryant #6249, LLC   6249   Vice President Lane Bryant #6251, Inc.
  6251   Vice President Lane Bryant #6257 of Staten Island, LLC   6257   Vice
President Lane Bryant #6260, Inc.   6260   Vice President Lane Bryant 6261, Inc.
  6261   Vice President Lane Bryant #6264, LLC   6264   Vice President Lane
Bryant #6271, Inc.   6271   Vice President Lane Bryant #6278, LLC   6278   Vice
President Lane Bryant #6280 of Levittown, LLC   6280   Vice President Lane
Bryant #6282, LLC   6282   Vice President Lane Bryant #6290, LLC   6290   Vice
President Lane Bryant #6291, LLC   6291   Vice President Lane Bryant #6294, LLC
  6294   Vice President Lane Bryant #6295, Inc.   6295   Vice President Lane
Bryant #6298, LLC   6298   Vice President Lane Bryant #6301, LLC   6301   Vice
President Lane Bryant #6302, LLC   6302   Vice President Lane Bryant/Cacique
#6304 of Albany, LLC   6304   Vice President Lane Bryant #6315 of Bayshore, Inc.
  6315   Vice President Lane Bryant 6319, Inc.   6319   Vice President Lane
Bryant #6321, LLC   6321   Vice President Lane Bryant 6324, Inc.   6324   Vice
President Lane Bryant 6328, Inc.   6328   Vice President Lane Bryant 6330, Inc.
  6330   Vice President Lane Bryant #6336, LLC   6336   Vice President Lane
Bryant #6341, LLC   6341   Vice President Lane Bryant #6342, Inc.   6342   Vice
President Lane Bryant #6345, LLC   6345   Vice President Lane Bryant #6350, LLC
  6350   Vice President Lane Bryant #6353, LLC   6353   Vice President Lane
Bryant/Cacique #6354, LLC   6354   Vice President Lane Bryant #6365, LLC   6365
  Vice President Lane Bryant #6366, Inc.   6366   Vice President Lane Bryant
#6369, Inc.   6369   Vice President Lane Bryant #6371, Inc.   6371   Vice
President Lane Bryant #6372, Inc.   6372   Vice President Lane Bryant #6373 of
Shirley, Inc.   6373   Vice President Lane Bryant #6374, Inc.   6374   Vice
President Lane Bryant/Cacique #6375, LLC   6375   Vice President Lane Bryant
#6385, Inc.   6385   Vice President Lane Bryant/Cacique #6387, LLC   6387   Vice
President Lane Bryant #6388, LLC   6388   Vice President Lane Bryant #6390, LLC
  6390   Vice President Lane Bryant 6391, Inc.   6391   Vice President Lane
Bryant #6392, LLC   6392   Vice President Lane Bryant 6394, Inc.   6394   Vice
President

 

 

 

 

Lane Bryant 6398, Inc.   6398   Vice President Lane Bryant #6399, LLC   6399  
Vice President Lane Bryant #6401, Inc.   6401   Vice President Lane Bryant
#6404, Inc.   6404   Vice President Lane Bryant 6405, LLC   6405   Vice
President Lane Bryant #6406, Inc.   6406   Vice President Lane Bryant #6409,
Inc.   6409   Vice President Lane Bryant #6417, LLC   6417   Vice President Lane
Bryant #6419, LLC   6419   Vice President Lane Bryant #6420, Inc.   6420   Vice
President Lane Bryant #6421, Inc.   6421   Vice President Lane Bryant #6432,
Inc.   6432   Vice President Lane Bryant #6433, Inc.   6433   Vice President
Lane Bryant #6435, LLC   6435   Vice President Lane Bryant #6442, LLC   6442  
Vice President Lane Bryant #6446, LLC   6446   Vice President Lane Bryant #6456,
Inc.   6456   Vice President Lane Bryant #6457 of Buffalo, Inc.   6457   Vice
President Lane Bryant #6461, Inc.   6461   Vice President Lane Bryant #6464,
Inc.   6464   Vice President Lane Bryant #6466, Inc.   6466   Vice President
Lane Bryant #6470, LLC   6470   Vice President Lane Bryant #6474, LLC   6474  
Vice President Lane Bryant #6478, Inc.   6478   Vice President Lane Bryant
#6481, LLC   6481   Vice President Lane Bryant #6484, LLC   6484   Vice
President Lane Bryant #6485, LLC   6485   Vice President Lane Bryant #6490, LLC
  6490   Vice President Lane Bryant #6491, LLC   6491   Vice President Lane
Bryant #6494, LLC   6494   Vice President Lane Bryant 6496, LLC   6496   Vice
President Lane Bryant #6499, LLC   6499   Vice President Lane Bryant/Cacique
#6518, LLC   6518   Vice President Lane Bryant #6521, LLC   6521   Vice
President Lane Bryant #6522, LLC   6522   Vice President Lane Bryant 6525, LLC  
6525   Vice President Lane Bryant 6529, Inc.   6529   Vice President Lane Bryant
#6537, LLC   6537   Vice President Lane Bryant #6540, Inc.   6540   Vice
President Lane Bryant #6541, LLC   6541   Vice President Lane Bryant #6542, Inc.
  6542   Vice President Lane Bryant 6543, Inc.   6543   Vice President Lane
Bryant 6547, Inc.   6547   Vice President Lane Bryant #6557, LLC   6557   Vice
President Lane Bryant #6563 of New Hartford, LLC   6563   Vice President Lane
Bryant #6565, LLC   6565   Vice President Lane Bryant #6566, LLC   6566   Vice
President Lane Bryant #6570, LLC   6570   Vice President Lane Bryant 6575, Inc.
  6575   Vice President Lane Bryant #6577, LLC   6577   Vice President Lane
Bryant/Cacique #6579, LLC   6579   Vice President

 

 

 

 

Lane Bryant #6581, LLC   6581   Vice President Lane Bryant #6582, LLC   6582  
Vice President Lane Bryant #6586, LLC   6586   Vice President Lane Bryant #6587,
LLC   6587   Vice President Lane Bryant #6588, LLC   6588   Vice President Lane
Bryant #6603, LLC   6603   Vice President Lane Bryant #6606, LLC   6606   Vice
President Lane Bryant #6615, LLC   6615   Vice President Lane Bryant #6617, LLC
  6617   Vice President Lane Bryant 6618, LLC   6618   Vice President Lane
Bryant #6623, Inc.   6623   Vice President Lane Bryant 6625, Inc.   6625   Vice
President Lane Bryant #6637, LLC   6637   Vice President Lane Bryant #6644, LLC
  6644   Vice President Lane Bryant #6651, LLC   6651   Vice President Lane
Bryant #6652, LLC   6652   Vice President Lane Bryant #6654, LLC   6654   Vice
President Lane Bryant #6655, LLC   6655   Vice President Lane Bryant #6657, LLC
  6657   Vice President Lane Bryant #6658, LLC   6658   Vice President Lane
Bryant #6659, LLC   6659   Vice President Lane Bryant 6662, Inc.   6662   Vice
President Lane Bryant #6666 of Poughkeepsie, LLC   6666   Vice President Lane
Bryant #6668, LLC   6668   Vice President Lane Bryant #6671, LLC   6671   Vice
President Lane Bryant #6674, LLC   6674   Vice President Lane Bryant #6679, LLC
  6679   Vice President Lane Bryant #6680, LLC   6680   Vice President Lane
Bryant #6682, LLC   6682   Vice President Lane Bryant 6684, LLC   6684   Vice
President Lane Bryant #6685, LLC   6685   Vice President Lane Bryant #6686, LLC
  6686   Vice President Lane Bryant 6688, Inc.   6688   Vice President Lane
Bryant #6690, LLC   6690   Vice President Lane Bryant #6692, LLC   6692   Vice
President Lane Bryant #6696, LLC   6696   Vice President Lane Bryant #6703, LLC
  6703   Vice President Lane Bryant #6704, LLC   6704   Vice President Lane
Bryant #6708, LLC   6708   Vice President Lane Bryant #6709, LLC   6709   Vice
President Lane Bryant #6710, LLC   6710   Vice President Lane Bryant #6711, LLC
  6711   Vice President Lane Bryant #6721, LLC   6721   Vice President Lane
Bryant 6722, Inc.   6722   Vice President Lane Bryant #6740, LLC   6740   Vice
President Lane Bryant #6741, LLC   6741   Vice President Lane Bryant #6743, LLC
  6743   Vice President Lane Bryant #6745, LLC   6745   Vice President Lane
Bryant #6750 of East Northport, LLC   6750   Vice President Lane Bryant #6756,
LLC   6756   Vice President Lane Bryant #6759, LLC   6759   Vice President

 

 

 

 

Lane Bryant #6760, LLC   6760   Vice President Lane Bryant #6763, LLC   6763  
Vice President Lane Bryant #6765, LLC   6765   Vice President Lane Bryant #6766,
LLC   6766   Vice President Lane Bryant #6772, LLC   6772   Vice President Lane
Bryant #6773, LLC   6773   Vice President Lane Bryant #6778, LLC   6778   Vice
President Lane Bryant #6782, LLC   6782   Vice President Lane Bryant 6785, Inc.
  6785   Vice President Lane Bryant #6786, LLC   6786   Vice President Lane
Bryant #6788, LLC   6788   Vice President Lane Bryant 6789, Inc.   6789   Vice
President Lane Bryant #6792 of Brooklyn, LLC   6792   Vice President Lane Bryant
#6794, Inc.   6794   Vice President Lane Bryant #6804, LLC   6804   Vice
President Lane Bryant #6808, LLC   6808   Vice President Lane Bryant #6809, LLC
  6809   Vice President Lane Bryant #6812, LLC   6812   Vice President Lane
Bryant #6817 of Buffalo, LLC   6817   Vice President Lane Bryant #6823, LLC  
6823   Vice President Lane Bryant #6828 of Middletown, LLC   6828   Vice
President Lane Bryant #6832, LLC   6832   Vice President Lane Bryant #6833, LLC
  6833   Vice President Lane Bryant #6853, LLC   6853   Vice President Lane
Bryant #6854, LLC   6854   Vice President Lane Bryant #6856, LLC   6856   Vice
President Lane Bryant #6859, Inc.   6859   Vice President Lane Bryant 6861, Inc.
  6861   Vice President Lane Bryant #6864, LLC   6864   Vice President Lane
Bryant #6875, LLC   6875   Vice President Lane Bryant 6878, LLC   6878   Vice
President Lane Bryant #6879, LLC   6879   Vice President Lane Bryant #6882, LLC
  6882   Vice President Lane Bryant #6883, LLC   6883   Vice President Lane
Bryant #6891, LLC   6891   Vice President Lane Bryant 6894, Inc.   6894   Vice
President Lane Bryant #6895, LLC   6895   Vice President Lane Bryant #6899, LLC
  6899   Vice President Lane Bryant #6901, LLC   6901   Vice President Lane
Bryant #6907, Inc.   6907   Vice President Lane Bryant #6910 of Bayside, LLC  
6910   Vice President Lane Bryant #6915, LLC   6915   Vice President Lane Bryant
#6916, LLC   6916   Vice President Lane Bryant #6917, LLC   6917   Vice
President Lane Bryant 6918, Inc.   6918   Vice President Lane Bryant 6919, Inc.
  6919   Vice President Lane Bryant #6931, LLC   6931   Vice President Lane
Bryant #6933, LLC   6933   Vice President Lane Bryant #6936, LLC   6936   Vice
President Lane Bryant #6939, LLC   6939   Vice President Lane Bryant #6943, LLC
  6943   Vice President

 

 

 

 

Lane Bryant #6945 of Henrietta, LLC   6945   Vice President Lane Bryant/Cacique
#6948, LLC   6948   Vice President Lane Bryant #6955, LLC   6955   Vice
President Lane Bryant #6957, LLC   6957   Vice President Lane Bryant #6962 of
Valley Stream, LLC   6962   Vice President Lane Bryant/Cacique #6963 of West
Nyack, LLC   6963   Vice President Lane Bryant 6966, Inc.   6966   Vice
President Lane Bryant #6968, LLC   6968   Vice President Lane Bryant #6974, LLC
  6974   Vice President Lane Bryant #6979, LLC   6979   Vice President

 

 

 

 

SCHEDULE 3

 

Colin D. Stern on behalf of each entity in the capacity shown:

 

NAME   SIGNING CAPACITY       CATHERINES C.S.A.C., INC.   Vice President
CHARMING SHOPPES INTERACTIVE, INC.   Vice President C.S.A.C. LLC   Vice
President C.S.F. CORP.   Vice President CSGC, INC.   Vice President FBGC, INC.  
Vice President Catherines of California, Inc.   Vice President CS Holdco LLC  
Vice President Sierra Nevada Factoring, Inc.   Vice President Outlet Division
Management Co., Inc.   Vice President

 

 

 

 

EXHIBIT A

 

RESTATED CREDIT AGREEMENT

 

 

